It is an honour for me to address the General Assembly on behalf of Montenegro and to once again reaffirm the unequivocal commitment of my country to the United Nations.
At the outset, allow me to congratulate His Excellency Mr. Peter Thomson of Fiji on his election as President of the Assembly at its seventy-first session. We welcome the theme chosen for this sessin, in the light of the universal importance of implementing the Sustainable Development Goals (SDGs). I would also like to thank His Excellency Mr. Mogens Lykketoft, President of the Assembly at its seventieth session, for his leadership and his many efforts invested in creating prerequisites for the efficient implementation of crucial agreements on sustainable development and climate change.
This is the last general debate for Secretary-General Ban Ki-moon. I would like to express my particular appreciation to him for his essential contributions aimed at building a safer and more prosperous world, especially in the light of the past decade, one tarnished by myriad challenges and crises. It could not have been easy to lead the Organization in such conditions.
Despite the progress made in many areas, the current global situation raises many concerns. In many places around the world, peace, stability and sustainable economic development are still proving unattainable. Brutal and long-term conflicts have taken their toll on hundreds and thousands of individuals, destroying millions of people’s lives, the majority of whom are women and children. Extreme poverty, weak institutions and serious breaches of human rights are still the harsh reality for a large number of people around the world. Fundamental pillars of international law are being violated by non-State stakeholders, and violent extremism and terrorism induce constant instability, leading to millions of people being forced to leave their homes. Other countries’ willingness to admit them is becoming increasingly uncertain, and the humanitarian funds raised are insufficient to meet those people’s basic needs.
In the current situation, where increasingly complex challenges know no boundaries and where no country is able to cope alone, we are compelled to turn to the United Nations, a world Organization like no other, where collective solutions can be reached. It is encouraging that the past few years have been marked by historic multilateral agreements, paving the way for global transformation and sustainable progress. That is a reflection of the general willingness to change the status quo. The 2030 Agenda for Sustainable Development, the Paris Agreement on Climate Change and the Sendai Framework for Disaster Risk Reduction 2015-2030 carry significant importance and are characterized by their interdependence. It is time to assume our responsibility and commit to their implementation, so that all citizens have an equal chance to live a dignified life without violence, discrimination or extreme poverty.
Montenegro, despite its size and small share in global emissions, has been committed to implementing the agreements I mentioned through sustainable development initiatives, even though its contribution may be small. Montenegro is one of 22 Members of the United Nations to have presented a voluntary national report on the implementation and monitoring of the 2030 Agenda and SDGs at the High-level Political Forum in July, further proof of that commitment.
Montenegro was also one of the first States to adopt the SDGs as part of a national sustainable development strategy, in place until 2030. The strategy ensures that the principal measures needed to achieve long-term sustainable development goals in Montenegro have been implemented, while the country has also adhered to all necessary international commitments in line with the 2030 Agenda. The strategy is for the long term and aims not only to boost the economy and help the environment but also to capitalize on human resources and social capital. That should lead to prosperous development for our country’s citizens.
Montenegro strongly believes that the Paris Agreement is a foundation on which further efforts to preserve climate systems can be based, thereby ensuring that all countries, regardless of their stage of development, progressively raise their ambitions in order to achieve their final goals. In line with the provisions of the Paris Agreement, Montenegro reaffirms its ambitious contribution, which is to reduce its own greenhouse-gas emissions by 30 per cent compared with those of 1990. We wish to formally ratify that commitment as soon as possible, in order to initiate its implementation.
Our commitment to achieving the goals of the Paris Agreement will pose a challenge for our entire system and will need to include all the stakeholders at the national and local levels of management and in all segments of society. Like many other countries, Montenegro will require additional support from the international community and the financial mechanisms of the United Nations Framework Convention on Climate Change. I refer primarily to the Green Climate Fund.
Too often the international community is not able to prevent or end bloodshed, criminal activity and the suffering of millions of people around the world. The conflict in Syria, which has continuously attracted attention from the international community and the United Nations, is the most tragic illustration of that inability. Montenegro expresses its deep concern at the conflict and the deteriorating humanitarian security situation, the repercussions of which are felt globally. We fully support an urgent cessation of violence and wish to point out the need for all parties to adhere to international law and United Nations resolutions. It is unacceptable for the international community to condone the war’s atrocities. It is not only morally unacceptable, but also contradictory to international law. Therefore, in the absence of a political solution, a temporary agreement must be reached that respects the principles of international law and that would at least alleviate human suffering. Such crimes must not go unpunished — their perpetrators have to be held responsible for breaches of international law and its principles.
The role that the Security Council plays in international and hybrid criminal tribunals is of vital importance. The crises and conflicts in Syria, Iraq, Yemen, Libya, South Sudan and other countries demonstrate the importance of finding a long-term, peaceful solution through political and diplomatic means, which must have supremacy. The fragile and deteriorating nature of international peace and security and its ramifications clearly indicate that our current global approach — that of managing violence and crisis — must give way to an approach based on prevention. It is high time to move from rhetoric to action.
Mediation, a very efficient and peaceful way to prevent conflict, has not been given enough attention, despite Article 33 of the Charter of the United Nations. Montenegro, being fully aware of the importance of mediation, is organizing a conference next year to contribute to further enhancing mediation in the turbulent area of the Mediterranean. Throughout its history, including in its recent past, Montenegro has been affected by numerous conflicts. Our enthusiasm for and commitment to mediation flow from our commitment to honest dialogue and cooperation. We believe that mediation is the best way to overcome differences, alleviate tension and reach final solutions.
Humankind is facing humanitarian, refugee and migrant crises not seen since the Second World War. We deem it exceptionally important that the General Assembly took up this topic through its hosting of the high-level plenary meeting on addressing large movements of refugees and migrants. We are in favour of implementing the New York Declaration for Refugees and Migrants (resolution 71/1).
We must not for a moment forget that today the world is facing the constant threat of terrorism and violent extremism. Terrorist attacks worldwide and the killing of civilians remind us that we have made only limited progress in dealing with this complex and evolving phenomenon, and that more resolute efforts, unity, coordination and a more active role by every individual State Member of the United Nations are required. Our actions to counter terrorism must focus on preventive measures and on the social, economic and political situation. More especially, they must target vulnerable and marginalized groups, because people susceptible to radicalism are primarily recruited from these groups. The implementation of the Sustainable Development Goals is the best chance to make a positive difference in this respect. Emphasis must be placed on youth and their empowerment, primarily through employment and education.
In a year that marks the tenth anniversary of the establishment of the Human Rights Council and the fiftieth anniversary of the adoption of two key international instruments on human rights and fundamental freedoms, the United Nations is facing major challenges with regard to human rights protection and overwhelming humanitarian crises. Therefore, it is necessary to reaffirm the strong commitment of all Member States to the multilateral system of protection and promotion of human rights. The full and immediate application of high standards in the protection of human rights and the translation of international norms into practice in every Member State, without exception, are the prerequisites for peace, stability and development. The United Nations and its Member States should make a much greater effort so that all rights, not only civic and political rights but also economic and social rights, are guaranteed in order to build the necessary conditions to ensure that no one is left behind in the implementation of the 2030 Agenda for Sustainable Development.
The integration of human rights into development policies, especially public policies protecting the rights of the most vulnerable groups at the national level, is a necessary step for effective protection. In that context, the consistent application of the principles of sustainable and inclusive growth in the implementation of economic growth strategies is a necessary precondition for combating poverty and social exclusion.
In order for the United Nations to maintain and strengthen its central position in the system of global governance, the Organization must undergo reforms and adapt to the circumstances of the twenty-first century and to modern democratic principles. The priority in that regard remains a comprehensive reform of the Security Council in order to enhance its efficiency and transparency.
The Delivering as One approach, which Montenegro is also applying, has already delivered positive results in the cooperation between the Organization and host countries. It should therefore be further refined, especially in the context of the implementation of the 2030 Agenda for Sustainable Development.
Montenegro welcomes the changes introduced as a result of the negotiations on the role of the General Assembly in the process of selecting the Secretary- General. They will help to strengthen transparency and competitiveness and ensure a merit-based approach. Montenegro is proud to have put forward a candidate for the most responsible position in the United Nations system. We have thereby made a qualitative and quantitative contribution to the selection of the best candidate. At the same time, this also confirms our readiness to contribute even more actively to the universal goals of the Charter of the United Nations. On this occasion, I want to express the hope and expectation that the new Secretary-General will come from one of the Eastern European countries, given the need to respect the principle of regional rotation and the fact that our geographical group is the only one never to have provided the Secretary-General to date.
Montenegro marked the tenth anniversary of its membership in the United Nations on 28 June. This was a historic day for our country. It was the greatest confirmation of independence, restored Montenegrin statehood, a signal that we have taken our rightful place in the world family of nations. Since regaining independence, we are continuously strengthening our State in accordance with the European Euro-Atlantic standard, and I am pleased to note that Montenegro is today an example of stability, multi-ethnicity and respect for differences; a reliable neighbour and a reliable international partner; and a leader in Euro- Atlantic integration in the region.
Given our experience, we know that institutions are a foundation for the stability of the State and the rule of law. Integration into NATO and the European Union are national strategic priorities. In May this year Montenegro signed the NATO accession protocol. We believe that the process of ratification of the protocol will be finalized in the short term and that we will very soon meet all the formal preconditions to become a full-fledged member State of NATO. The importance of this historic step for Montenegro will not diminish our enthusiasm for the further improvement of our security, legal and political systems, as NATO membership requires. The same applies as regards our readiness to contribute to peace and stability in the region and beyond.
We have opened 24 of the requisite 35 chapters in the process of our accession to the European Union. We are making strides on the path to membership, reaffirming the potential and capacity of Montenegrin society and its institutions. Montenegro continues to be a reliable and responsible partner for the international community and the United Nations.
Montenegro is a member of the Peacebuilding Commission. It is also a member of the Executive Board of the United Nations Development Programme, the United Nations Population Fund and the United Nations Office for Project Services. We have been elected to membership of the Executive Board of UN- Women, starting next year. After serving on the Human Rights Council from 2014 to 2016, we submitted our application for membership in the Council for the 2022-2024 period. We also presented our candidacy for the Security Council for the 2026-2027 period. We have expanded our participation in the United Nations peacekeeping missions by deploying military observers to the United Nations Mission for the Referendum in Western Sahara.
The foregoing are indicators that Montenegro is firmly committed to the promotion of the United Nations and to multilateralism and joint action in order to guarantee a peaceful, stable, prosperous and equal world. We are determined to actively and constructively contribute to the efforts of the United Nations in this regard.
